                                                                                   Case 2:19-cv-05673-MWF-JPR Document 21 Filed 10/18/19 Page 1 of 11 Page ID #:98



                                                                                     1 Farah Tabibkhoei (SBN 266312)

                                                                                     2 REED SMITH LLP
                                                                                         355 South Grand Avenue, Suite 2900
                                                                                     3 Los Angeles, CA 90071-1514

                                                                                     4 Telephone: +1 213 457 8000
                                                                                         Facsimile: +1 213 457 8219
                                                                                     5 Email: FTabibkhoei@reedsmith.com

                                                                                     6
                                                                                         James C. Pistorino (SBN 226496)
                                                                                     7 PARRISH LAW OFFICES

                                                                                     8 224 Lexington Dr.
                                                                                         Menlo Park, CA 94025
                                                                                     9 Telephone: (412) 561-6250

                                                                                    10 Facsimile: (412) 561-6253
                                                                                         Email: james@dparrishlaw.com
                 A limited liability partnership formed in the State of Delaware




                                                                                    11
                                                                                         Attorneys for Plaintiff Frederic Maupin
                                                                                    12
REED SMITH LLP




                                                                                    13
                                                                                                           IN THE UNITED STATES DISTRICT COURT
                                                                                    14
                                                                                                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                    15

                                                                                    16   FREDERIC MAUPIN, an individual,           Case No. 2:19-cv-05673-MWF-JPR
                                                                                    17
                                                                                                            Plaintiff,             MEMORANDUM OF POINTS AND
                                                                                    18         v.                                  AUTHORITIES IN SUPPORT OF
                                                                                         ALEX AZAR, in his official capacity as    PLAINTIFF’S MOTION FOR
                                                                                    19   Secretary of the UNITED STATES            SUMMARY JUDGMENT
                                                                                         DEPARTMENT OF HEALTH AND
                                                                                    20   HUMAN SERVICES,                            Date: November 18, 2019
                                                                                                                                    Time: 10:00 a.m.
                                                                                    21                      Defendant.              Place: First Street Courthouse
                                                                                                                                           350 West First Street,
                                                                                    22                                                     Courtroom 5A
                                                                                                                                           Los Angeles, California 90012
                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 21 Filed 10/18/19 Page 2 of 11 Page ID #:99



                                                                                     1         Pursuant to FED.R.CIV.P. 56(a), Plaintiff Dr. Frederic Maupin (“Plaintiff”) files
                                                                                     2 this motion for summary judgment of liability. Dr. Maupin, a Medicare beneficiary,

                                                                                     3 has a brain tumor. He was diagnosed with glioblastoma multiforme, an aggressive form

                                                                                     4 of brain cancer, in June 2018. Dr. Maupin submitted a claim for coverage of a life-

                                                                                     5 saving device to treat his brain tumor.       The device at issue (the Optune TTFT device)
                                                                                     6 has been shown to increase the 2-year survival rate by 38% and nearly triple the 5-year

                                                                                     7 survival rate. Even with the miracle of TTFT treatment, the five year survival rate for

                                                                                     8 GBM patients is less than 15%. Instead of concentrating on his health and recovery,

                                                                                     9 Dr. Maupin has been forced to spend his precious time dealing with this matter as the

                                                                                    10 Secretary invents new ways of denying coverage and delaying resolution of this matter.
                 A limited liability partnership formed in the State of Delaware




                                                                                    11         Under Original Medicare, when claims are denied, appealed and reach the
                                                                                    12 administrative law judge level, the administrative law judge (ALJ) has discretion to
REED SMITH LLP




                                                                                    13 order coverage. Dr. Maupin pays for a plan that offers services in addition to Original

                                                                                    14 Medicare coverage (i.e., a Medicare Advantage Plan1). Although a Medicare ALJ

                                                                                    15 found the device met Medicare’s coverage criteria and should be covered by his

                                                                                    16 Medicare Advantage Plan, the Medicare Appeals Council (“Council”) reversed the

                                                                                    17 ALJ’s ruling and asserted the ALJ had no discretion to order coverage of the device.

                                                                                    18 The Council’s decision is contrary to the relevant statutes and regulations, and the

                                                                                    19 Council provided no legal basis for its ruling. There is no issue of fact and resolution

                                                                                    20 of this matter turns solely on a question of law.2

                                                                                    21         Because the coverage denial in this case is without legal basis, it should be
                                                                                    22 reversed. Further, because ALJ Smith exercised his discretion in granting coverage and

                                                                                    23 there is no basis to conclude that he abused that discretion, the Secretary should be

                                                                                    24 ordered to cover Dr. Maupin’s claim.

                                                                                    25

                                                                                    26   1
                                                                                         A Medicare Advantage Plan is a type of a “Medicare+Choice” Plan. See, e.g., 42 C.F.R. §§ 422.2
                                                                                    27 and 422.4.
                                                                                       2
                                                                                         This motion is made following the conference of counsel pursuant to L.R. 7-3 which took place on
                                                                                    28 October 11, 2019.
                                                                                                                       -1-
                                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 21 Filed 10/18/19 Page 3 of 11 Page ID #:100



                                                                                      1                                       I.   BACKGROUND
                                                                                      2         A.     Procedural History in This Case
                                                                                      3         This case was filed on June 28, 2019 by Dr. Maupin naming Alex Azar, in his
                                                                                      4 official capacity as the Secretary of Health and Human Services, as the Defendant.

                                                                                      5 Service was completed on July 12, 2019. See Doc. 13. Pursuant to FED.R.CIV.P.

                                                                                      6 12(a)(2), the Secretary was required to Answer 60 days later, i.e., September 10, 2019.

                                                                                      7 On September 10, 2019, the Secretary filed a partial Answer denying the allegations of

                                                                                      8 the Complaint. Pursuant to 42 U.S.C. § 405(g):

                                                                                      9
                                                                                                As part of the [Secretary’s] answer the [Secretary] shall file a certified copy
                                                                                     10
                                                                                                of the transcript of the record including the evidence upon which the
                 A limited liability partnership formed in the State of Delaware




                                                                                     11         findings and decision complained of are based.3
                                                                                     12
                                                                                          However, the Secretary failed to file a certified copy of the Record in this case. Indeed,
REED SMITH LLP




                                                                                     13
                                                                                          in discussions with counsel, the Secretary refused to comply with his obligations in this
                                                                                     14
                                                                                          regard. Instead, the Secretary accorded himself a unilateral extension for an unknown
                                                                                     15
                                                                                          time period (but on the order of 60 days). In discussions, the Secretary stated his belief
                                                                                     16
                                                                                          that his unilateral extension would be effective because of the time required to file a
                                                                                     17
                                                                                          motion to compel the Secretary to comply with the statute. Ultimately, the Secretary
                                                                                     18
                                                                                          filed a copy of the Record on October 8, 2019 (see Doc. # 17), nearly a month late.
                                                                                     19
                                                                                                This is part of an unfortunate pattern of sheer defiance of the statutes and
                                                                                     20
                                                                                          regulations by the Secretary.
                                                                                     21
                                                                                                B.     Medicare Appeals Process for Part A, B, and C Claims
                                                                                     22
                                                                                                Medicare is divided into several “Parts.”
                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26
                                                                                        3
                                                                                          Pursuant to 42 U.S.C. §1395ff(b)(1)(A), the original reference in 405(g) to the “Commissioner” of
                                                                                     27 Social Security” or “Social Security Administration” is replaced with “Secretary” or “Department of
                                                                                        Health and Human Services.”
                                                                                     28                                                  -2-
                                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 21 Filed 10/18/19 Page 4 of 11 Page ID #:101



                                                                                      1               1.        Parts A and B Appeal Process
                                                                                      2        Relevant here are Parts A (42 U.S.C. §§ 1395c-1395i-5) and B (42 U.S.C. §§
                                                                                      3 1395j-1395w-6). These are referred to as “Original Medicare” and provide coverage

                                                                                      4 for hospital stays (Part A) and certain other medical services and supplies (Part B). One

                                                                                      5 way Medicare indicates general policies regarding what is or is not covered by Medicare

                                                                                      6 is through Local Coverage Determinations (LCDs).

                                                                                      7        Pursuant to 42 U.S.C. § 405(b), Original Medicare beneficiaries submit claims
                                                                                      8 for coverage. Contractors to Medicare (Noridian and CGS) administer the Medicare

                                                                                      9 program at the initial levels for the Secretary. The Medicare contractors (Noridian and

                                                                                     10 CGS) develop LCDs for use in their respective areas of the country. Consideration of
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 the initial claim for coverage is initially controlled by any applicable LCD. If the claim

                                                                                     12 is not approved, there is a five-step process for appealing that denial. That starts with a
REED SMITH LLP




                                                                                     13 redetermination by the contractor which is again controlled by any applicable LCD.

                                                                                     14        If the claim is still not approved, a reconsideration follows. Reconsideration is
                                                                                     15 performed by a Qualified Independent Contractor (QIC). See 42 C.F.R. § 405.960.

                                                                                     16 Although LCDs provide general guidance, the coverage indicated by an LCD may not

                                                                                     17 be appropriate in particular cases. Accordingly, the QIC has discretion to decline to

                                                                                     18 apply LCDs based on the facts of a particular case. This is detailed in 42 C.F.R. §

                                                                                     19 405.968(b)(2), which provides:

                                                                                     20
                                                                                               QICs are not bound by LCDs, LMRPs, or CMS program guidance, such
                                                                                     21
                                                                                               as program memoranda and manual instructions, but give substantial
                                                                                     22        deference to these policies if they are applicable to a particular case. A
                                                                                     23
                                                                                               QIC may decline to follow a policy, if the QIC determines, either at a
                                                                                               party’s request or at its own discretion, that the policy does not apply to
                                                                                     24        the facts of the particular case.
                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28                                             -3-
                                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 21 Filed 10/18/19 Page 5 of 11 Page ID #:102



                                                                                      1 (emphasis added).4 Thus, although a Medicare contractor is bound by an LCD at the

                                                                                      2 initial stages, the QIC is not. Even in the face of an applicable LCD barring coverage,

                                                                                      3 the QIC may decide to grant coverage, depending on the facts of the case.5

                                                                                      4         If the claim is still not approved, the Medicare beneficiary can appeal to an ALJ.
                                                                                      5 Like the QIC, ALJs have discretion to depart from LCDs. This is detailed in 42 C.F.R.

                                                                                      6 § 405.1062(a), which provides:

                                                                                      7
                                                                                                    ALJs and attorney adjudicators and the Council are not bound by LCDs,
                                                                                      8
                                                                                                    LMRPs, or CMS program guidance, such as program memoranda and
                                                                                      9             manual instructions, but will give substantial deference to these policies
                                                                                     10
                                                                                                    if they are applicable to a particular case.
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 (emphasis added).6

                                                                                     12         If the claim is still not approved, the beneficiary can appeal to the Council.
REED SMITH LLP




                                                                                     13 Likewise, on so-called “own motion review”, CMS can refer an ALJ decision it is

                                                                                     14 dissatisfied with to the Council.         Again, like the QIC and ALJs, the Council has
                                                                                     15 discretion to depart from an LCD. Id. Further, Council review is limited to the issues

                                                                                     16 raised in the request for review or referral.            See 42. C.F.R. §§ 405.1112(c) and
                                                                                     17 405.1110(c)(1).

                                                                                     18         Thus, a beneficiary may lose all the way to the Council level and the Council may
                                                                                     19 decide to not apply a pertinent LCD and grant coverage. Ultimately, what is and is not

                                                                                     20 covered under Original Medicare is determined by the QIC, ALJ, and Council

                                                                                     21 exercising their discretion in the face of applicable LCDs.

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25   4
                                                                                          See also 42 U.S.C. § 1395ff(c)(3)(B)(ii)(III).
                                                                                          5
                                                                                     26 However, if the QIC does not apply an LCD, the QIC must explain the reason why the LCD was
                                                                                        not followed. See 42 C.F.R. § 405.968(b)(3).
                                                                                     27 6 If an ALJ or the Council chooses to grant coverage despite an LCD, they are required to explain
                                                                                        their reasons for departing from the LCD. See 42 C.F.R. § 405.1062(b).
                                                                                     28                                                  -4-
                                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 21 Filed 10/18/19 Page 6 of 11 Page ID #:103



                                                                                      1              2.        Part C Appeal Process
                                                                                      2        In addition to Parts A and B (i.e., “Original Medicare”), Medicare also has Part
                                                                                      3 C (42 U.S.C. § 1395w-21-29).            Part C generally concerns what are called
                                                                                      4 Medicare+Choice plans. These are plans offered by third parties under contract with

                                                                                      5 Medicare. Under these plans, a beneficiary pays a monthly fee and obtains the coverage

                                                                                      6 offered by Original Medicare, as well as additional coverage (often, dental and vision).

                                                                                      7 See 42 U.S.C. § 1395w-22; 42 C.F.R. § 422.101(a) (“Provide coverage of … all services

                                                                                      8 that are covered by Part A and Part B of Medicare[.]”). One type of Medicare+Choice

                                                                                      9 plan is a “Medicare Advantage” plan.

                                                                                     10        Title 42 U.S.C. § 1395w-22(g)(5) provides in relevant part:
                 A limited liability partnership formed in the State of Delaware




                                                                                     11
                                                                                               An enrollee with a Medicare+Choice plan of a Medicare+Choice
                                                                                     12
                                                                                               organization under this part who is dissatisfied by reason of the enrollee’s
REED SMITH LLP




                                                                                     13        failure to receive any health service to which the enrollee believes the
                                                                                     14
                                                                                               enrollee is entitled and at no greater charge than the enrollee believes the
                                                                                               enrollee is required to pay is entitled, if the amount in controversy is $100
                                                                                     15        or more, to a hearing before the Secretary to the same extent as is provided
                                                                                     16
                                                                                               in section 405(b) of this title, and in any such hearing the Secretary shall
                                                                                               make the organization a party.
                                                                                     17

                                                                                     18 (emphasis added).    In plain language, Medicare beneficiaries enrolled in Medicare

                                                                                     19 Advantage plans are entitled to hearings on their claims before the Secretary to “the

                                                                                     20 same extent as” people enrolled in Original Medicare (i.e., Parts A and B).

                                                                                     21        Processing of Part C claims for services available under Original Medicare

                                                                                     22 follows the same process as Original Medicare claims, with slightly different

                                                                                     23 terminology at the initial stages. Thus, a Medicare Advantage plan is first bound by

                                                                                     24 any applicable LCD.      See 42 C.F.R. § 422.101(b)(3). If a claim is denied, the

                                                                                     25 beneficiary is entitled to “reconsideration” (42 C.F.R. § 422.578) by the Medicare

                                                                                     26 Advantage plan itself - still bound by any applicable LCD. If the claim is still denied,

                                                                                     27 the beneficiary is entitled to “reconsidered determination” by an “Independent Review

                                                                                     28                                             -5-
                                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 21 Filed 10/18/19 Page 7 of 11 Page ID #:104



                                                                                      1 Entity” (IRE) (42 C.F.R. § 422.592). If the claim is still denied, identical to Original

                                                                                      2 Medicare, the beneficiary can appeal to an ALJ and then later the Council. See 42

                                                                                      3 C.F.R. §§ 422.600 and 422.608.

                                                                                      4         Generally speaking, there are not separate regulations for the conduct of the
                                                                                      5 various steps of the appeal process for Part C claims. Instead, the Secretary relies on

                                                                                      6 the regulations that guide appeals of Original Medicare claims. Subpart M of 42 C.F.R.,

                                                                                      7 entitled “Grievances, Organization Determinations and Appeals”, constitutes §§

                                                                                      8 422.560-634. Therein, 42 C.F.R. § 422.562(d)(1) (“When other regulations apply”)

                                                                                      9 provides:

                                                                                     10
                                                                                                Unless this subpart provides otherwise and subject to paragraph (d)(2) of this
                 A limited liability partnership formed in the State of Delaware




                                                                                     11
                                                                                                section, the regulations in part 405 [i.e., those covering Original Medicare] of this
                                                                                     12         chapter (concerning the administrative review and hearing processes and
REED SMITH LLP




                                                                                     13
                                                                                                representation of parties under titles II and XVIII of the Act) apply under this
                                                                                                subpart to the extent they are appropriate.
                                                                                     14

                                                                                     15 Accordingly, Part C appeals are governed by the regulations applicable to Original

                                                                                     16 Medicare except in circumstances not relevant here. Indeed, with regard to appeals to

                                                                                     17 the Council from an ALJ, 42 C.F.R. § 422.608 even more specifically provides:

                                                                                     18
                                                                                                The regulations under part 405 of this chapter regarding Council review apply to
                                                                                     19         matters addressed by this subpart to the extent that they are appropriate, except
                                                                                     20         as provided in § 422.562(d)(2).
                                                                                     21
                                                                                          Section 422.562(d)(2) is not relevant to the issues in this case.
                                                                                     22
                                                                                                C.     Procedure Below
                                                                                     23
                                                                                                Dr. Maupin is a member of a Medicare Advantage plan. As set forth in the
                                                                                     24
                                                                                          Complaint, tragically, Dr. Maupin has been diagnosed with a particularly lethal form of
                                                                                     25
                                                                                          brain cancer referred to as glioblastoma multiforme (GBM). After brain surgery to
                                                                                     26
                                                                                          remove as much of the cancer as possible and associated chemotherapy and radiation,
                                                                                     27

                                                                                     28                                               -6-
                                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 21 Filed 10/18/19 Page 8 of 11 Page ID #:105



                                                                                      1 Dr. Maupin was prescribed “tumor treatment field therapy” (TTFT) using the Optune

                                                                                      2 device to minimize progression of the cancer.

                                                                                      3         Dr. Maupin’s claim for coverage was initially denied, denied again on
                                                                                      4 reconsideration, and denied again on reconsidered determination by the Independent

                                                                                      5 Review Entity. In particular, Dr. Maupin’s claim was denied on the grounds that LCD

                                                                                      6 L34823 indicated that coverage was not available for TTFT. On appeal, ALJ Troy

                                                                                      7 Smith issued a decision on February 1, 2019, requiring Kaiser to approve Dr. Maupin’s

                                                                                      8 request for TTFT coverage.             See Doc. 20 [Declaration of Farah Tabibkhoei
                                                                                      9 (“Tabibkhoei Decl.”)] at Exh. 1 at 076-081. Judge Smith declined to apply the LCD

                                                                                     10 because the LCD had not kept up with the scientific developments related to TTFT and
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 the Optune device, and TTFT treatment was further medically reasonable and necessary

                                                                                     12 for Dr. Maupin.7       Id. at 080-081. In ordering coverage, ALJ Smith exercised his
REED SMITH LLP




                                                                                     13 discretion to depart from LCD L34823. Id. For authority to depart from the LCD,

                                                                                     14 Judge Smith cited 42 C.F.R. § 405.1062. Id. at 080.

                                                                                     15         On March 19, 2019, Dr. Maupin’s Medicare Advantage plan (Kaiser) appealed
                                                                                     16 Judge Smith’s decision to, and requested review by, the Council. Doc. 20 at Exh. 1,

                                                                                     17 061. Kaiser contended that Judge Smith erred “based on an incorrect application to

                                                                                     18 regulatory guidance.” Id. at 063-064; see also id. at 034. In sum, Kaiser contended that

                                                                                     19 because Kaiser was bound to follow the LCD at the initial and reconsideration stages

                                                                                     20 of claim review, ALJ Smith should also be bound by the LCD and if ALJ Smith did not

                                                                                     21 do so as well, that would “[c]reate an inconsistent application of the law as well as

                                                                                     22 creating a lack of uniformity amongst enrollees[.]” Id. at 063-064. In short, Kaiser

                                                                                     23 argued that because Kaiser was bound by the LCD, so was Judge Smith. Id.

                                                                                     24

                                                                                     25
                                                                                        7
                                                                                          For these same reasons, the LCD subsequently was revised to explicitly extend coverage of TTFT
                                                                                     26 for individuals diagnosed with a GBM. Indeed, during the period when the LCD was being revised
                                                                                        (June 2018 through July 2019), because the LCD was inconsistent with the standard of care and had
                                                                                     27 not kept pace with the clinical and scientific developments, the vast majority of Medicare ALJs
                                                                                        declined to follow the LCD and ordered coverage of the life-saving treatment/device.
                                                                                     28                                                    -7-
                                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 21 Filed 10/18/19 Page 9 of 11 Page ID #:106



                                                                                      1 Importantly, Kaiser did not allege any other grounds for error in Judge Smith’s decision.

                                                                                      2 See generally, id. at 061-064.

                                                                                      3         In a May 2, 2019 decision, the Council reversed ALJ Smith and held the ALJs
                                                                                      4 and MAC are bound by LCDs and have no discretion to depart from them. Doc. 20 at

                                                                                      5 Exh. 1, at 033-038. The Council acknowledged that if Dr. Maupin was enrolled in

                                                                                      6 Original Medicare, the ALJ and the Council would not be bound by the LCD. Id. at

                                                                                      7 035. Nevertheless, because Dr. Maupin was enrolled in a Medicare Advantage plan

                                                                                      8 and because Kaiser purportedly was bound by the LCD at the initial claim review stages,

                                                                                      9 the Council held that the ALJ and the Council were also bound by the LCD. Id. at 036.

                                                                                     10 In particular, the Council held:
                                                                                                Because an LCD is binding on MA Plans, we must apply the authorities that an
                 A limited liability partnership formed in the State of Delaware




                                                                                     11
                                                                                                MA Plan is required to apply. Thus, it is not appropriate to apply the substantial
                                                                                     12         deference provisions of 42 C.F.R. § 405.1062(a) and (b), which permit an ALJ to
REED SMITH LLP




                                                                                     13
                                                                                                depart from an LCD, in Medicare Part C.
                                                                                          Id. (emphasis added).
                                                                                     14
                                                                                                                           II.   DISCUSSION
                                                                                     15
                                                                                                A.    Neither the ALJ Nor Council Is Bound By LCDs in Part C Cases
                                                                                     16

                                                                                     17         As detailed above, under Original Medicare, neither ALJs nor the Council is

                                                                                     18 bound by LCDs. See 42 U.S.C. § 1395ff(c)(3)(B)(ii)(III); 42 C.F.R. § 405.1062(a).

                                                                                     19         Further, appeals in Part C cases are guided by the regulations that apply to

                                                                                     20 Original Medicare cases. See 42 C.F.R. §§ 422.562(d)(1) and 422.608. Thus, just as

                                                                                     21 in Original Medicare appeals, neither the ALJ nor the Council is bound by LCDs in Part

                                                                                     22 C (i.e., Medicare Advantage plan) cases. Accordingly, when the Council concluded

                                                                                     23 that the ALJ and the Council were bound by the LCD because the Plan was, that was

                                                                                     24 an error of law.

                                                                                     25         It is of little moment that a Plan may be bound by an LCD in making an initial

                                                                                     26 determination on a claim. The same is true under Original Medicare. Pursuant to the

                                                                                     27 statutes and regulations, after a claim is appealed to the QIC, an ALJ, or the Council

                                                                                     28                                             -8-
                                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                            Case 2:19-cv-05673-MWF-JPR Document 21 Filed 10/18/19 Page 10 of 11 Page ID #:107



                                                                                    1 under Original Medicare, those bodies have discretion to depart from an LCD.

                                                                                    2 Likewise, in a Part C appeal, after a claim is appealed to the IRE, an ALJ, or the Council,

                                                                                    3 those bodies have discretion to depart from an LCD.

                                                                                    4        Further, pursuant to 42 U.S.C. § 1395w-22(g)(5), enrollees in Part C plans are
                                                                                    5 entitled to appeal hearings before the Secretary “to the same extent as provided in

                                                                                    6 [Original Medicare].” One aspect of an Original Medicare appeal hearing is that the

                                                                                    7 QIC, ALJs, and the Council are not bound by an LCD. Thus, to comply with § 1395w-

                                                                                    8 22(g)(5), enrollees in Part C plans must be accorded appeals before ALJs and the

                                                                                    9 Council where the ALJs and Council have discretion to depart from LCDs.

                                                                                   10        Accordingly, the Council’s decision otherwise was in error and summary
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 judgment in Dr. Maupin’s favor is appropriate.

                                                                                   12        B.     Summary Judgment of Dr. Maupin’s Claims Is Appropriate
REED SMITH LLP




                                                                                   13        Assuming the legal issue of whether the ALJ or Council are bound by LCDs in
                                                                                   14 Part C cases is decided in Dr. Maupin’s favor, then summary judgment of Dr. Maupin’s

                                                                                   15 claims is appropriate.    As set forth in the Complaint, Counts I-V are essentially
                                                                                   16 duplicative complaining that the Secretary has failed to follow the law and/or

                                                                                   17 unlawfully withheld or unreasonably delayed Dr. Maupin’s coverage. Thus, after the

                                                                                   18 underlying legal issue of whether the ALJ or Council is bound by LCDs in Part C cases

                                                                                   19 is decided, summary judgment of Counts I-V is appropriate.

                                                                                   20        Counts VI and VII would be rendered moot by a decision on any of Counts I-V.
                                                                                   21        C.     The ALJ’s Decision Should Be Affirmed and Coverage Ordered
                                                                                   22        As noted above, Council review is limited to the issues raised in the request for
                                                                                   23 review or referral. See 42 C.F.R. §§ 405.1112(c) and 405.1110(c)(1). In the present

                                                                                   24 case, the only issue raised in Kaiser’s request for review was Kaiser’s contention that

                                                                                   25 the ALJ was bound by the LCD. Thus, it would be improper for the Council to conduct

                                                                                   26 a review of the ALJ’s decision on any other basis and/or deny Dr. Maupin’s claim on

                                                                                   27 any other basis. Accordingly, because Kaiser’s request for review was limited to that

                                                                                   28                                             -9-
                                                                                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                 PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                            Case 2:19-cv-05673-MWF-JPR Document 21 Filed 10/18/19 Page 11 of 11 Page ID #:108



                                                                                    1 issue and that was wrong as a matter of law, the ALJ’s decision granting coverage must

                                                                                    2 be affirmed.

                                                                                    3                                III.   CONCLUSION
                                                                                    4    For the reasons set forth above, Dr. Maupin’s motion for summary judgment
                                                                                    5 should be granted and the Secretary should be ordered to cover Dr. Maupin’s claim.

                                                                                    6

                                                                                    7

                                                                                    8 Dated: October 18, 2019               REED SMITH LLP
                                                                                                                            _/s/ Farah Tabibkhoei____________________
                                                                                    9                                       Farah Tabibkhoei
                                                                                   10
                                                                                                                                  -and-
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12                                       PARRISH LAW OFFICES
REED SMITH LLP




                                                                                   13                                       _/s/ James S. Pistorino___________________
                                                                                   14
                                                                                                                            James C. Pistorino
                                                                                                                            Counsel for Plaintiff Frederic Maupin
                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28                                          -10-
                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
